Case 7:19-mj-0067O Document 1 Filed on 03/23/19 in TXSD Page 1 of 3

AO 9l (Rev. 08/09) Criminal Complaint

 

U lied
UNITED STATES DISTRICT CoURT 30"1“33,12]‘§3§3333$§"
for the l
111\112 3 2019

Southern District of Texas

hand .1. Brad1ey, clerk

 

United States of America )
V. )
Julio Arturo sEeov\A .1r. ) CaS€ NO M / q 0(070 M
(YoB; 1998,0013; u.s.) §
)
Defendant(s)
cRIMINAL coMPLAINT

l, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

_On or about the date(s) of l\/larch 22, 2019 in the COurlfy Of HidquO in the
Southem District of Texas , the defendant(S) Violated:
_ Coa'e Section O/j’ense Descriptz'on
8 U.S.C. § 1324(a)(‘l)(A)(ii) Knowingly and in reckless disregard of the fact that aliens Who had entered the

United States in violation ot law did transport aliens, for the purpose of
commercial advantage and private financial gain, by means of a private vehicle
in furtherance of such violation of law Within the United States that 1s from near
l\/lission Texas to another location near l\/chllen, Texas

'l`his criminal complaint is based on these facts:

SEE "ATTACHMENT A"

v/ Continued on the attached sheet.

aa€/

 

/ Complainant ’s signature

Jose G. Cervantes Jr., HS| TFO

Pnz`nted name and title

Sworn to before me and signed in my presence

Date; 3/23/2019 §§ § Z//, w\.. k f§’WV`/QA/

Jua'ge s signature f
City and state: l\/chlle¢nL Texas 1 ~ Peter E. Ormsby, U.S. l\/lagistrate dge

Printed name and title

Case 7:19-mj-0067O Document 1 Filed on 03/23/19 in TXSD Page 2 of 3

ATTACHIV|ENT A

l, Jose G. Cervantes Jr., am a Task Force Offrcer (TFO) assigned to the United States Homeland
Security lnvestigations (HSI), and have knowledge of the following facts:

l.

On March 22, 2019, HSI TFOS observed a blue Dodge Avenger, which was suspected to be
involved in alien smuggling activity, arrive at a motel near Mission, Texas. A Hidalgo
County Constable’s Deputy conducted a traffic stop on the Avenger for speeding and unsafe
lane change HSI TFOS assisted with the traffic stop._ Due to the occupants in the vehicle
having foreign identification documents HSI TFOs questioned them regarding their
immigration status. Three of the occupants were determined to be illegally present in the
United States and the driver, lulio Arturo SEGOVIA Jr was determined to be a United States
Citizen (USC)

All subjects were transported to the l\/chllen Border Patrol Station to be processed

SEGOVIA was read his Miranda Rights in his preferred language of English. SEGOVIA
invoked his right to an attorney and did not provide a statement

Alan BARAJAS-Meza and Saul BARAJAS-l\/leza were identified as material witnesses, both
subjects were read their Miranda Rights in their preferred language of Spanish.

Post Miranda Alan BARAJAS-l\/leza provided the following non-verbatim statement:

A. BARAJAS -Meza admitted to being a citizen of Mexico without any‘documents to legally
enter, reside or work in the United States. A. BARAJAS~MeZa stated he paid $2,500.00
USD to be smuggled into the United States. A. BARAJAS-Meza stated he and his brother S.
BARAJAS were kept at several locations and in various houses after being smuggled into the
United States. A. BARAJAS-Meza stated that on March 21, 2019, he and his brother were
transported to a hotel in the same blue sedan that they were apprehended in and were given

money by the driver to pay for a room to spend the night. A. BARAJAS-Meza stated that he

believes the driver that transported them to the hotel was the same driver that he. was
apprehended with today.

A. BARAJAS-l\/leza stated that earlier today he and his brother S. BARAJAS-l\/leza were
taken from the hotel and were going to be put in the air dam of a semi~tractor trailer, but that
the driver felt someone was following him. A. BARAJAS-Meza stated that the driver then
began to drive erratically and that he and his brother feared for their safety. A. BARAJAS-
Meza stated that after the driver was Stopped by law enforcement, the driver and the
passenger Jorge Luis VARGAS-Carmona immediately broke their phones.

Post Miranda Saul BARAJAS-Meza provided the following non-verbatim statement:
S. BARAJAS~Meza stated that he paid $2,500.()0 USD to be smuggled to Orlando, Florida to.

live with his relatives. _S. BARAJAS~Meza stated that he and three other people were
smuggled into the United States on or about March 12, 2019. S. BARAJAS-l\/leza stated that

lO.

Case 7:19-mj-0067O Document 1 Filed on 03/23/19 in TXSD Page 3 of 3

after being smuggled into the Unites States, he and the group were initially transported in a
red sedan. S. BARAJAS-Meza stated that he Was taken to several different locations and that
on March 21, 2019, they were transported to a hotel. S. BARAJAS-l\/leza stated that he and
his brother A. BARAJAS-l\/leza were transported to that hotel in the same blue sedan they
were arrested in and that the driver was possibly the same individual that was apprehended
during today’s smuggling attempt S. BARAJAS-Meza also stated that the driver of the blue
sedan gave him money to rent a room to spend the night in.

S. BARAJAS-l\/leza stated that today, he and his brother were transported from the hotel to
look for a tractor trailer to be smuggled in. S. BARAJAS-Meza stated that after a while the
driver stated that he felt he was being followed and that the driver began to go in and out of
traffic and that he ran several traffic signs. S. BARAJAS-Meza stated that he began to fear
for his safety and that he asked the driver to let him out of the vehicle. S. BARAJAS-Meza
also stated that once they were pulled over by the police, the driver and the passenger of the
vehicle broke their phones. ` - 4

